DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 6/30/2022 to claims 1 and 47 have been entered. Claims 3, 4, 9, 13-18, and 39-42 are canceled. Claims 1, 2, 5-8, 10-12, 19, 20, and 43-47 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5-8, 10-12, 19, 20, 39, and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al (2009, US 2009/0176271; provided in IDS submitted on July 9th, 2013) in view of Garner et al. (Journal of Andrology (1997), 18(3), p324-331).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection address the embodiment of a sperm concentration of about 1-40 million sperm/ml and 20-24 million sperm/ml as a concentration suitable for freezing for claim 47. This rejection addresses the embodiment of the “increasing” step of claim 1 wherein the bovine sperm sample in the holding media is at a concentration of 800-2100 million sperm per ml.
Durack teaches a method of sperm sorting by flow cytometry, comprising extending/diluting a bovine sperm sample with a buffered (holding) media at a ratio greater than 1:1 (¶1180; either 250 µl semen resuspended in 5 ml of Triladyl® or the remaining ejaculate resuspended in two parts carbonate buffer), adjusting the concentration of a sperm sample by centrifugation to yield 150 * 106 sperm per ml (¶1180-1181), contacting the adjusted sperm with a composition comprising a TCA extender, 10 mM pyruvate (a known species of antioxidant, see ¶2175-2176), and Hoechst 33342 at a pH of 7.5 (¶1182; Hoechst 33342 being taught as a species of DNA selective dye at ¶0778), and sex-sorting the stained sperm cells by flow cytometry (¶1183), reading in-part on claims 1, 5, 6, 8, 10-12, and 44 and reading in-part on claim 43. Durack teaches diluting one part 150 x 106 sperm/ml in a 1 ml tube with 1 ml of TCA extender (¶1181), reading on the sample-to-media ratio of claim 1. Durack teaches a step further comprising freezing the sorted sperm wherein the freezing media comprises Triladyl® and 10 mM pyruvate (¶1183), reading on claim 20. Durack teaches that compositions comprising Triladyl® are exemplary cryoextenders (¶1048), reading on claim 43. Durack teaches TCA extender composition(s) as exemplary cryopreservation media (¶1113), reading on claim 43. Durack teaches a final sperm concentration of about 100 million sperm per ml (¶1183) or about 50 million sperm per ml (1184), reading on the final sperm concentration “dose” of at least 3 million for claim 1. Durack teaches adjusting the final sperm concentration to about 1-40 million sperm per ml or 20-24 million sperm per ml for freezing (¶1103), reading on claims 45 and 47. Durack teaches a single staining solution wherein the sperm are sorted in the same solution comprising the DNA selective dye, Hoechst 33342 (¶1181), reading on claim 46.
Regarding claim 1, Durack does not teach a reconcentrated sperm sample having a concentration between 900-2400 million sperm per ml. Regarding claim 43, Durack does not teach the buffered holding media and holding media of claim 1 as being the same. 
Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), reading on claim 1. 
Regarding claim 1, a person of ordinary skill in the art would have had a reasonable expectation of success in reconcentrating the sperm sample of Durack prior to the subsequent staining methods of Durack in view of Garner. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Durack and Garner are both directed towards methods of obtaining bovine sperm and flow cytometric sorting of the obtained sperm. The skilled artisan would have been motivated to do so because Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm, and so increasing the sperm concentration would predictably enhance Durack’s methods by enhancing or retaining during the flow cytometric sorting methods of Durack absent any showing of unpredictability to the contrary. Garner clearly shows that the proportion of living sperm positively correlates to the sperm concentration and clearly establishes a reasonable expectation of success that upconcentrating the sperm would likely improve the proportion of living sperm.  Even if a concentration of 800-2100 million sperm per ml is not expressly taught in either reference, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05(II). At this this time, there is no evidence of record of the criticality of 900-2400 million sperm per ml as an intermediate concentration prior to the diluting step in the claimed methods, nor is there any evidence of record of the criticality of the final concentration of at least 3 million sex sorted sperm and Garner provides a clear technical reason to up-concentrate and optimize sperm concentrations in Durack’s flow cytometric sperm sorting methods such as to retain the sperm health through the sorting process and at the end of the sorting process.
Regarding claim 43, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Triladyl® extender composition of Durack with the TCA extender composition as taught by Durack as they are all explicitly taught as being useful for THE SAME PURPOSE. Therefore, these compositions are functional equivalents in the art, and so substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).



Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed 6/30/2022 is insufficient to overcome the rejection of claims 1, 2, 5-8, 10-12, 19, 20, 39, and 43-47 based upon Durack in view of Garner as set forth in the last Office action for the reasons given below.
At points 7-14, of the Declaration, declaration asserts that sperm concentrations between 1-60 and at 150 million per ml have qualitative different properties as compared to sperm at 900-2400 million per ml. This argument is presumed to be alleging a lack of predictability to reconcentrate the sperm as clamed. This is not found persuasive of error for several reasons. First and assuming arguendo, the argument is not reasonably commensurate to the scope of the claims as claim 1 does not require any particular live-to-dead sperm cell ratio or any freeze-thaw cycles with respect to Shannon and Curson, and claim 1 does not require any particular degree of viability with respect to Koppers et al. and Murphy et al. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the methods of Durack incorporate antioxidants (e.g. ¶0773 and ¶2199), and so the problem of free radical generation during methods of sperm sorting is known and there are known solutions to address this technical issue. Third, the preponderance of evidence with respect to any negative correlation between sperm concentration and sperm viability has not been established when considered with Garner (of record) and Gundogan et al. (Animal Reproduction Science 122 (2010) 200–207; Reference U), who teaches a positive correlation between sperm concentration and sperm viability at a storage temperature of room temperature and 4 °C which is dependent on the number of days of storage (Abstract, Fig. 2, and Fig. 4). And, Kondracki et al. (Folia biologica (Kraków), vol. 60 (2012), No 1-2, 85-91; Reference V) who teaches that the morphology of sperm at sperm concentrations of 710-2123 x 103/mm3 [which converts to 106/ml or million per ml as claimed as (103/mm3) * )1000 mm3 / 1 ml) = 106/ml] largely possess normal morphology of at least 95% (see Table 1 for the full range of concentrations and groupings, and Fig. 2). The preponderance of evidence at this time simply suggests that multiple factors impact sperm viability and that sperm largely retain normal morphology at the concentration range of claim 1, and the arguments make no attempt to relate the teachings of the prior art to the claimed invention, which is entirely generic with respect to the extender composition and does not recite any limitation towards sperm viability at any step in the claimed methods, and so the arguments and additional prior art teachings do not meet the nexus requirement to establish nonobviousness. See M.P.E.P. § 716.01(b).
Declarant’s remarks at points 15-17 are acknowledged, but not found persuasive of error as they continue to rely on unclaimed features (antioxidant concentrations, any step of cryopreservation), and because as set forth above Durack teaches adding antioxidant to sperm extender compositions thus addressing a known technical problem with a known solution so it’s not clear to the examiner how adding antioxidants to sperm extender compositions is otherwise nonobvious.
Declarant’s remarks at point 18-20 are acknowledged, but are not found persuasive and obfuscate both the scope of claim 1 and the obviousness rejections of record. Claim 1 reconcentrates the sperm, and then dilutes the sperm to per 80-320 million per ml for the subsequent flow cytometric sorting step, and a sperm concentration 80-320 million per ml is taught by Durack for flow cytometric sorting at ¶1180-1186.
Declarant’s remarks at point 21-22 are acknowledged, but are not found persuasive as Durack teaches typical sperm concentrations for bovine are known at about 0.5-15 billion sperm per ml (¶0763), and because the claims do not recite any step of collecting sperm from an animal.
Declarant’s remarks at points 23-24 are acknowledged but not found persuasive of error. Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), and while a concentration of 900-2400 million sperm per ml is not expressly taught in either reference, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See M.P.E.P. § 2145.05. None of Declarant’s arguments identify any particular technical significance of a reconcentrated sperm concentration on any particular end point of the claimed methods.
Declarant’s remarks at points 26-28 are acknowledged but not found persuasive of error. Notwithstanding the additional teachings of Gundogan et al. and Kondracki et al. which factually rebut Declarant’s arguments over Murphy by a preponderance of evidence, Declarant’s additional arguments over Murphy are not found persuasive of error as the claims 
do not recite any limitation towards sperm viability, 
the claims to not require the conditions and compositions of Murphy, and
the claims do not require any step of cryopreservation.
Furthermore, Murphy’s disclosed sperm viabilities are similar to the disclosed viabilities in the specification (see Table 2), the end point of Durack’s methods is to use the sorted sperm in downstream methods of in vitro fertilization (¶0760), and Durack teaches cryopreservation of the sperm (¶0760).Therefore, Garner is analogous art to Durack and the preponderance of evidence at this time simply suggests that multiple factors impact sperm viability and there is a reasonable expectation of success to modify multiple aspects in methods of flow cytometric sperm sorting such as the reconcentrated sperm concentration of claim 1. Also see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
For the reasons given above, the instant Declaration is not found persuasive of nonobviousness at this time. 

Response to Arguments
Applicant’s arguments on pages 7-16 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Any arguments to the instant Declaration are fully addressed above.

Applicant’s arguments on pages 7-8 are acknowledged, but are not found persuasive as Durack teaches typical sperm concentrations for bovine are known at about 0.5-15 billion sperm per ml (¶0763), and because the claims do not recite any step of collecting sperm from an animal.
Applicant’s arguments that the Office has improperly taken Official Notice on page 8 are not found persuasive of error, as Official Notice was not taken in the rejection of record. Such remarks obfuscate the scope of the claims and the rejection of record. The only difference between Durack and the claimed methods with respect to 35 U.S.C. § 103 is reconcentrating the sperm to 900-2400 million sperm per ml, and this rejection is maintained above with the examiner’s rationale under In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant’s arguments on pages 8-9 are acknowledged but not found persuasive of error. Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), and while a concentration of 900-2400 million sperm per ml is not expressly taught in either reference, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See M.P.E.P. § 2145.05. None of Declarant’s arguments identify any particular technical significance of a reconcentrated sperm concentration on any particular end point of the claimed methods. 
Applicant’s arguments on page 9-11 are acknowledged but not found persuasive of error. Notwithstanding the additional teachings of Gundogan et al. and Kondracki et al. which factually rebut Declarant’s arguments over Murphy by a preponderance of evidence, Declarant’s additional arguments over Murphy are not found persuasive of error as the claims 
do not recite any limitation towards sperm viability, 
the claims to not require the conditions and compositions of Murphy, and
the claims do not require any step of cryopreservation.
Furthermore, Murphy’s disclosed sperm viabilities are similar to the disclosed viabilities in the specification (see Table 2), the end point of Durack’s methods is to use the sorted sperm in downstream methods of in vitro fertilization (¶0760), and Durack teaches cryopreservation of the sperm (¶0760).Therefore, Garner analogous art to Durack and the preponderance of evidence at this time simply suggests that multiple factors impact sperm viability and there is a reasonable expectation of success to modify multiple aspects in methods of flow cytometric sperm sorting such as the reconcentrated sperm concentration of claim 1. Also see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
The allegation that Murphy concludes that reducing sperm concentration would reduce oxidative stress on sperm on page 9 of the reply is not persuasive given the preponderance of evidence over Gundogan et al. (Animal Reproduction Science 122 (2010) 200–207; Reference U), who teaches a positive correlation between sperm concentration and sperm viability at a storage temperature of room temperature and 4 °C which is dependent on the number of days of storage (Abstract, Fig. 2, and Fig. 4). Similarly, Kondracki et al. (Folia biologica (Kraków), vol. 60 (2012), No 1-2, 85-91; Reference V) teaches that the morphology of sperm at sperm concentrations of 710-2123 x 103/mm3 [which converts to 106/ml or million per ml as claimed as (103/mm3) * )1000 mm3 / 1 ml) = 106/ml] largely possess normal morphology of at least 95% (see Table 1 for the full range of concentrations and groupings, and Fig. 2). The preponderance of evidence at this time simply suggests that multiple factors impact sperm viability and that sperm largely retain normal morphology at the concentration range of claim 1, and Applicant’s arguments make no attempt to relate the teachings of the prior art to the claimed invention, which is entirely generic with respect to the extender composition and does not recite any limitation towards sperm viability at any step in the claimed methods.
Applicant’s arguments on pages 13-15 of the reply are acknowledged, but not found persuasive of error as they continue to rely on unclaimed features (antioxidant concentrations, any step of cryopreservation), and because as set forth above Durack teaches adding antioxidant to sperm extender compositions thus addressing a known technical problem with a known solution so it’s not clear to the examiner how adding antioxidants to sperm extender compositions is otherwise nonobvious.
Applicant’s arguments on pages 9-10 are acknowledged, but are not found persuasive and obfuscate both the scope of claim 1 and the obviousness rejections of record. Claim 1 reconcentrates the sperm, and then dilutes the sperm to per 80-320 million per ml for the subsequent flow cytometric sorting step, and a sperm concentration 80-320 million per ml is taught by Durack for flow cytometric sorting at ¶1180-1186.
Applicant’s arguments over In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) on pages 11-12 of the reply are acknowledged, but not found persuasive of error. See M.P.E.P. § 2144.05 for obviousness as it pertains to ranges, amounts, and proportions. As a starting point, no rationale over Titanium Metals was made in obviousness rejection of record and Applicants citation of related application 13/784,578 omits that the Patent Board Decision for 13/784,578 dated 4/12/2022 affirmed the grounds of rejection over In Re Aller while also issuing a new grounds of rejection over Titanium Metals with respect to claim 28 in that case. Nevertheless, Applicant’s arguments regarding In Re Aller are not found persuasive because all of the elements to set forth prima facie case for the routine optimization of a known result effective variable, i.e. the sperm concentration of Durack, based on the known positive correlation of sperm concentration to sperm health as taught Garner. See M.P.E.P. § 2144.05(II): Durack and Garner set forth the relevant facts, and a rationale with sufficient detail to upconcentrate the sperm of Garner was made that upconcentrating Durack’s sperm to a higher concentration would likely improve the health of said sperm prior to the dilution and flow cytometric sorting steps of Durack’s sperm sorting methods.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653